          Case 1:19-cr-00879-JMF Document 37 Filed 04/16/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    April 15, 2021

BY ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Dorlyn Tavarez Mota 19 Cr. 879 (JMF)

Dear Judge Furman:

        The parties in the above-referenced matter respectfully request a ninety-day adjournment
of the pretrial conference currently scheduled for April 26, 2021. The requested adjournment will
allow time for the parties to continue discussions regarding a disposition of this matter.

       For the same reason, the Government also respectfully requests, with the consent of the
defense, that time be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), between April 26, 2021 and the date of the next conference.


                                            Very truly yours,

                                            AUDREY STRAUSS
                                            United States Attorney


                                         by: /s/ Nicholas W. Chiuchiolo
                                            Nicholas W. Chiuchiolo
                                            Assistant United States Attorney
                                            (212) 637-1247

                                      Application GRANTED. No further adjournments are likely to be
                                      granted. The conference is hereby ADJOURNED to July 26, 2021,
cc: Cesar De Castro, Esq. (by ECF)    at 2:30 p.m. Time is excluded in the interests of justice from today,
                                      until July 26, 2021, for the reasons started in the Government's
                                      letter. The Clerk of Court is directed to terminate Doc. #36. SO
                                      ORDERED.



                                                                                  April 16, 2021
